DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' arguments, filed 12/4/2020, have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 10, 11, 18, 19, 21, 23, 24, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ron (US 2011/0280922) in view of Kiser et al (US 2014/0209100).
Applicants assert Ron does not teach the release rate of estriol and trimegestone where the ratio of release of day 1 to day 21 or day 28 is between 1.5 and 4.0.
Examiner disagrees. When discussing release rates, Ron discloses that to reduce peaks and valleys of the active release, the release rate may be a rate that does not substantially change with time (zero-order release), but the use of “may” suggests this is not a requirement (¶ 76). ¶ 77 discloses one embodiment with zero-order release rate, but the skilled artisan would recognize that one embodiment does not limit the disclosure of the prior art from other release rates. A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use. See MPEP 2145(X)(D)(1).

With regards to new claims 24 and 25, where the prior art teaches the use of ethylene vinyl acetate copolymer systems, the skilled artisan would understand that a copolymer system requires a ratio of the monomers used to formulate the copolymer system. As such, the skilled artisan would vary the copolymer system in order to provide the desired release rate as a result of the specific copolymer used.

Obvious-Type Double Patenting
Claims 1, 3, 10, 11, 18, 19, 21, 23, 24, and 25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims 1-4, 14, and 16-21 of copending Application No. 16/395,349 and claims 1-9 and 13--22 of copending Application No. 16/395,346.
Applicants disagree but note a terminal disclaimer has been submitted.
Examiner notes no terminal disclaimer is in the file, therefore these rejections are maintained for reasons of record.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN J PACKARD whose telephone number is (571)270-3440.  The examiner can normally be reached on Mon and Wed-Fri (8am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BENJAMIN J PACKARD/               Primary Examiner, Art Unit 1612